OPINION

Per Curiam:

Having passed the bar examination administered by our board of bar examiners, and having removed the one impediment to his admission that the board mentioned when it first recommended he be denied the right to practice law, petitioner has applied for admission to the State Bar of Nevada. The board’s Answer opposes petitioner’s admission because he has not complied with SCR 101, by residing and actively practicing law in California for not less than one year after his restoration to practice there. However, we deem SCR 101 inapplicable to petitioner, who reestablished his residence in Nevada, and passed the bar examination, long before we adopted SCR 101.
*74It is therefore the decision and order of the court that petitioner be admitted to the State Bar of Nevada, upon taking the oath of office.